Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 5 and 7), FGF2 and FGF-8b in the reply filed on January 25, 2021 s acknowledged. 
Claim 6 is canceled. Claims 1, 5 and 7 are amended. Claims 1-5 and 7-15 are pending. Claims 1-4 and 8-15 are withdrawn without traverse (filed 1/25/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2021.
3.	Claims 5 and 7 are under examination with respect to FGF2 and FGF-8b in this office action.

Claim Objections
4.	Claim 5 is objected to because of the following informalities:  The recitation “BIO” is not a unique or common abbreviation in the art. Applicants are required to spell out “BIO” at the first usage. In addition, the recitation “a fibroblast growth factors” is grammatically awkward. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 7 are indefinite because the term “BIO” recited in the claim 5 without a reference to a precise chemical structure or amino acid sequence identified by a proper SEQ ID NO: or providing a full name for abbreviated names. Without identification of property or combination of properties which are unique to and, therefore, definitive of the instant recitations, the metes and bounds of the claims remain undetermined. Further, the use of laboratory designations only to identify a particular molecule renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. The rejection can be obviated by amending the claims to specifically and uniquely identify “BIO”, for example, by SEQ ID NO:, structure and function of “BIO”. The rest of the claim is indefinite as depending from an indefinite claim.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (Sci. Rep. 2015; 5:8744. DOI:10.1038/srep08744).
Claim 5 is drawn to a combination comprising i) a conditional medium comprising a basic medium and a neural induction factor; and ii) n-butylidenephthalide (BP) and/or a pharmaceutically acceptable salt of BP; wherein the neural induction factor is a least one of a fibroblast growth factor (FGF), a transforming growth factor (TGF) inhibitor, a glycogen synthase kinase (GSK) inhibitor and Purmorphamine; wherein the FGF is at least one of FGF-2 and FGF-8b; the TGF inhibitor is SB-431542 and GSK inhibitor is BIO. 
Chang et al. teach a combination comprising i) a conditional medium comprising DMEM-F12 basal medium (i.e. a basic medium) with 1% N2 supplement, and a neural induction factor including 0.5uM BIO, 10uM SB431542, and 10ng/ml human FGF-2; and st col., paragraphs 4-5 and 2nd col., paragraphs 2-3; p. 4, 2nd col., 1st paragraph; p. 5, figure 4). Thus, Claim 5 is anticipated by Chang et al.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Sci. Rep. 2015; 5:8744. DOI:10.1038/srep08744) in view of Lee et al. (J. Biomed. Sci. 2017; 24:59. DOI 10.1186/s12929-017-0362-8) as evidenced by Qian et al. (Cell, 2016; 165:1238-1254. doi:10.1016/j.cell.2016.04.032).
Chang is set forth above but fail to teach that the neural induction factor is at least one of FGF-8 and Purmorphamine as in claim 7. 
While Chang does not teach FGF-8b and Purmorphamine as a neural induction factor as in claim 7, Lee et al. teach these limitations and provide motivation and an expectation of success in using FGF-8b and Purmorphamine as a neural induction factor in a conditional medium or in a combination taught by Chang. In particular, Lee teaches generation of 3D brain organoids from human pluripotent stem cells by adding FGF-8b or by adding Sonic Hedgehog (SHH) agonists (recombinant SHH and Purmorphamine), FGF-8, SMAD inhibitors (SB431542 and LDN193189), and GSK3β inhibitor (CHIR99021) to induce floor plate differentiation of human iPSCs (see p. 3, table 1, in particular) as evidenced by Qian et al. (p. 9).
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have  Lee with the teaching of Chang to use at least one of FGF-8 and Purmorphamine as a neural induction factor in the conditional medium or the combination taught  by Chang with an expectation of success because Chang has taught the claimed combination comprising a basic medium and a neural induction factor and n-butylidenephthalide (BP) and  Lee has taught FGF-8 and Purmorphamine as a neural induction factor and also has taught using a combination comprising SHH agonists (recombinant SHH and Purmorphamine), FGF-8, SMAD inhibitors (SB431542 and LDN193189), and GSK3β inhibitor (CHIR99021) to induce floor plate differentiation of human iPSCs. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.



Conclusion

9.	NO CLAIM IS ALLOWED.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 5, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649